               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                      Plaintiff,
                                                     Case No. 17-CR-158-JPS-JPS
 v.

 DEILY VERAS,
                                                                    ORDER
                      Defendant.


1.      BACKGROUND

        Defendant Deily Veras filed a motion for compassionate release

pursuant to 18 U.S.C. § 3582(c)(1)(A) to which the Government responded.

(Docket #45 and #50). Defendant has not filed an optional reply brief.

Noting that Defendant’s time to reply has long since expired, the Court will

treat Defendant’s motion as being fully briefed. Having reviewed both

parties’ submissions, the Court will deny Defendant’s motion for

compassionate release.

2.      FACTS

        Defendant fraudulently obtained over $2.7 million dollars in tax

refund checks using the identities and Social Security Numbers of others.1

After pleading guilty to both 18 U.S.C. §§ 641 and 2, theft of public money,

and 18 U.S.C. § 1028A, aggravated identity theft, this Court sentenced

Defendant to a total term of imprisonment of fifty-two months. (Docket #36


        1Press Release, Department of Justice U.S. Attorney’s Office Eastern
District of Wisconsin, Man Sentenced to Fifty-Two Months in Prison for Multi-
Million Dollar Tax Refund Scheme (Dec. 21, 2018), https://www.justice.gov/usao-
edwi/pr/man-sentenced-fifty-two-months-prison-multi-million-dollar-tax-
refund-scheme.



     Case 2:17-cr-00158-JPS Filed 12/14/20 Page 1 of 7 Document 51
at 1–2). The Court also sentenced Defendant to a one-year term of

supervised release following his imprisonment and ordered that Defendant

pay restitution. (Id. at 3, 5). At present, Defendant has served approximately

twenty-three months of his sentence. According to the Bureau of Prisons

(“BOP”), his estimated release dated is October 21, 2022.2

       Defendant is currently incarcerated at FCI Fort Dix in New Jersey,

which recently experienced a significant spike in positive COVID-19 cases.3

Presently, there are 103 inmate and 33 staff confirmed active cases.4

According to Bureau of Prisons data, 506 inmates at FCI Fort Dix have, at

some point, tested positive for the virus. Id.

       In support of his motion for compassionate release, Defendant states

that his age (36), gender (male), and ethnicity (Hispanic), make him more

likely to be infected with and die from COVID-19. (Docket #45 at 2). He also

claims to have hypertension, severe allergies, asthma, and extensive

pulmonary and breathing issues. (Id. at 4, 11–12). However, the crux of

Defendant’s      argument    for   compassionate     release    is   his   alleged

hypertension.5



       2  Fed. Bureau of Prisons, Find an inmate., https://www.bop.gov/inmateloc/
(last visited Dec. 7, 2020).
       3 George Woolston, U.S. Attorneys for Fort Dix Ordered to Detail COVID-19
Response; Cases at Prison Top 200, Burlington Cty. Times, (Nov. 5, 2020),
https://www.burlingtoncountytimes.com/story/news/2020/11/05/fort-dix-
attorneys-ordered-detail-covid-19-response-cases-top-200/6176666002/.
       4 Fed.   Bureau      of      Prisons,       COVID-19          Coronavirus,
https://www.bop.gov/coronavirus/ (last visited Dec. 6, 2020).
       5Defendant devotes a large portion of his motion discussing a BOP policy
regarding the quarantining of inmates who are selected for home confinement. See
(Docket #45 at 5–7). However, Defendant’s discussion of this policy is irrelevant,
as Defendant acknowledges that he was not designated to be released for home


                            Page 2 of 7
  Case 2:17-cr-00158-JPS Filed 12/14/20 Page 2 of 7 Document 51
        It is unclear whether Defendant actually suffers from the

aforementioned conditions. The Government points out that at the time of

his sentencing, Defendant denied having any ongoing medical problems.

(See Docket #50 at 1; Docket #31 at 12). The Court understands that

Defendant’s previous good health does not foreclose him from developing

future health issues. Yet, there are no records of Defendant having or being

treated for the conditions he cites in his motion. The Government points out

that Defendant’s most recent blood pressure reading in the record was

“within a normal range.” (Docket #50 at 2). Notably, Defendant has not

replied to the Government’s assertions that Defendant does not, in fact,

suffer from hypertension or any of the other medical issues he mentioned.

It is against this factual backdrop that the Court now turns to Defendant’s

motion.

3.      LEGAL STANDARD

        Under 18 U.S.C. § 3582(c)(1)(A)(i), the Court can modify a term of

imprisonment “upon motion of the Director of the Bureau of Prisons, or

upon motion of the defendant after the defendant has fully exhausted all

administrative rights to appeal . . . whichever is earlier” if “extraordinary

and compelling reasons warrant such a reduction[.]” The reduction must

also be “consistent with applicable policy statements issued by the [United

States] Sentencing Commission.” Id. § 3582(c)(1)(A). The commentary to the

Sentencing Guidelines explains that “extraordinary and compelling reasons

exist” when “[t]he defendant is suffering from a terminal illness, (i.e., a

serious and advanced illness with an end of life trajectory)” such as cancer



confinement. Further, because the Court will deny Defendant’s motion for
compassionate release, it will disregard his request to be quarantined at home.


                               Page 3 of 7
     Case 2:17-cr-00158-JPS Filed 12/14/20 Page 3 of 7 Document 51
or advanced dementia. U.S.S.G. § 1B1.13 n.1.(A)(i). The commentary also

considers a defendant’s medical condition to be an extraordinary and

compelling reason if:

                [t]he defendant is suffering from a serious physical or
        mental condition, suffering from a serious functional or
        cognitive impairment, or experiencing deteriorating physical
        or mental health because of the aging process, that
        substantially diminishes the ability of the defendant to
        provide self-care within the environment of a correctional
        facility and from which he or she is not expected to recover.

Id. §1B1.13 n.1.(A)(ii).

        The Sentencing Guidelines’ policy statement also requires that the

Court determine whether “the defendant is not a danger” to others or the

community, as provided in 18 U.S.C. § 3142(g). Id. § 1B1.13(B)(2). Prior to

modifying a term of imprisonment, the Court must also consider the

sentencing factors set forth in 18 U.S.C. § 3553(a), if applicable. Id. § 1B1.13.

Pursuant to § 3553(a), when determining the sentence to be imposed, the

Court shall consider, among other things: the nature and circumstances of

the offense; the defendant’s history and characteristics; and the need for the

sentence to (1) reflect the seriousness of the offense, promote respect for the

law, and provide just punishment, (2) afford adequate deterrence, (3)

protect the public, and (4) provide the defendant with effective training,

care, and/or treatment.

4.      ANALYSIS

        First, the Court notes, and the Government concedes, that Defendant

has exhausted his administrative remedies with the Bureau of Prisons. (See

Docket #50-2 at 1–2). Next, the Court determines whether Defendant has an

extraordinary and compelling reason in support of his release.



                               Page 4 of 7
     Case 2:17-cr-00158-JPS Filed 12/14/20 Page 4 of 7 Document 51
       This Court has previously held that the outbreak of COVID-19,

together with a defendant’s underlying medical conditions that place the

defendant at ”high risk” should he contract the disease, establish an

extraordinary reason warranting release. See, e.g., United States v. Gonzales,

Case No. 13-CR-101-JPS, 2020 WL 4437154, at *4 (E.D. Wis. Aug. 3, 2020).

The Centers for Disease Control and Prevention guidance states that

“adults of any age” with hypertension or high blood pressure “might be at

an increased risk for severe illness from the virus that causes COVID-19[.]”6

This guidance does not definitively state that those with hypertension are

at high risk.

       Further, there is no evidence that Defendant actually suffers from

any of the underlying medical conditions he mentions in his motion. In a

letter from Federal Defender Services (“FDS”) to the Bureau of Prisons on

Defendant’s behalf, FDS states that Defendant is medically obese and

conditions such as high blood pressure “come with” obesity. (Docket #50-2

at 6). Such remarks suggest that Defendant does not have hypertension now

but could develop it. Again, his most recent blood pressure reading was

within normal range. Lastly, his medical records are void of any reference

to hypertension, asthma, breathing issues, or allergies. And, Defendant did

not file anything additional with the Court in an attempt to substantiate his

claims. Thus, this Court finds that Defendant has not established that he has



       6 Ctrs. for Disease Control and Prevention, Coronavirus Disease 2019
(COVID-19),         People    with      Certain     Medical      Conditions,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-
with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavir
us%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last
visited Dec. 7, 2020).


                            Page 5 of 7
  Case 2:17-cr-00158-JPS Filed 12/14/20 Page 5 of 7 Document 51
an extraordinary or compelling reason warranting his release. See United

States v. Medley, 3:18-cr-00379-MOD-DCK-1, 2020 WL 6878353, at *3–*4

(W.D.N.C. Nov. 23, 2020) (denying compassionate release to a defendant

who had elevated blood pressure, but who had not been diagnosed with

hypertension, because his “medical ailments do not present any

impediment to his ability to provide self-care in the institution.”).

       Finally, the Court will consider the factors laid out in

18 U.S.C. § 3553(a) and whether Defendant’s release presents a danger to

others or the community in light of 18 U.S.C. § 3142(g). Although Defendant

is on the cusp of serving the mandatory twenty-four-month sentence for

violating 18 U.S.C. § 1028A, he has not yet served even half of his total term

of imprisonment for both offenses. The Court finds that releasing

Defendant after having served less than half of his sentence neither reflects

the seriousness of his offenses nor affords adequate deterrence. Defendant

argues, and the Government admits, that Defendant’s conduct was non-

violent in nature. However, this fact does not make Defendant’s crime any

less serious, as he stole the identities of several individuals and defrauded

the Government out of almost $3,000,000.00. Although not violent,

Defendant’s conduct is still dangerous to others. See United States v. Carter,

Case No. 18-cr-20483, 2020 WL 6707617, at *4–*5 (E.D. Mich. Nov. 16, 2020)

(finding that granting compassionate release to a defendant involved in

bank fraud and identity theft conspiracy “would inappropriately minimize

the serious nature of his decision to steal the identities of innocent victims

and defraud financial institutions for monetary gain.”); United States v.

Kogan, 16 Cr. 221-1 (KPF), 2020 WL 5441585, at *6 (S.D.N.Y. Sept. 9, 2020)

(noting that “even if” the Court had found extraordinary and compelling

reasons warranting release, it would deny the defendant’s motion based on


                            Page 6 of 7
  Case 2:17-cr-00158-JPS Filed 12/14/20 Page 6 of 7 Document 51
consideration of the § 3553(a) factors as they related to the defendant’s

involvement in a Medicare and Medicaid fraud scheme).

        The Court understands and sympathizes with Defendant’s concerns

about COVID-19. Nevertheless, Defendant has not established an

extraordinary and compelling reason warranting his compassionate

release. Even if he had, the Court’s analysis of the § 3553(a) factors and

§ 3142(g) would dissuade the Court from granting Defendant’s motion at

this juncture.

5.      CONCLUSION

        Based on the foregoing, the Court will deny Defendant’s motion for

compassionate release. (Docket #45). The Court also will grant the

Government’s motion to seal. (Docket #49).

        Accordingly,

        IT IS ORDERED that Defendant’s motion for compassionate release

(Docket #45) be and the same is hereby DENIED; and

        IT IS FURTHER ORDERED that the Government’s motion to seal

(Docket #49) be and the same is hereby GRANTED.

        Dated at Milwaukee, Wisconsin, this 14th day of December, 2020.

                                  BY THE COURT:



                                  ____________________________________
                                  J. P. Stadtmueller
                                  U.S. District Judge




                               Page 7 of 7
     Case 2:17-cr-00158-JPS Filed 12/14/20 Page 7 of 7 Document 51
